Citation Nr: 1001724	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-32 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1969 to March 
1971.  He served in Vietnam from May 20, 1970, to March 19, 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO), which denied service connection for 
PTSD.  The Veteran disagreed with such decision and 
subsequently perfected an appeal.   

In October 2007, the Board remanded this claim to the RO for 
additional development, including verification of the 
Veteran's claimed PTSD stressors.  That development was 
completed and the case was returned to the Board for 
appellate review.  


FINDING OF FACT

Following an October 11, 2007 Board Remand, the Veteran's 
service connection claim for PTSD was granted.  Post-remand, 
the Veteran's appeal for entitlement to service connection 
for PTSD was transferred to the Board, the Board received 
written notification from the Veteran that he wished to 
withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a timely appeal for 
entitlement to service connection for PTSD, filed by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal arises from a September 2003 rating 
decision, to which the Veteran filed a timely notice of 
disagreement (NOD), received October 2003, with the denial of 
service connection for PTSD.  In August 2004, the Veteran 
submitted VA Form 9, "Appeal to Board of Veterans' Appeals" 
(Substantive Appeal), indicating he was appealing the 
aforementioned denied issue.  The appeal was certified to the 
Board for appellate review.  

As noted, in October 2007, the Board remanded this claim to 
the RO for additional development, including verification of 
the Veteran's claimed PTSD stressors.  During such 
development, in a November 2009 rating decision, the Appeals 
Management Center (AMC) granted service connection for PTSD.  
See November 2009 Rating Decision.  After development was 
completed, the case was returned to the Board for appellate 
review.  

During the pendency of such review, in a statement submitted 
by the Veteran's representative and received by the Board on 
December 31, 2009, the Veteran through his representative 
indicated that he wished for the Board to "dismiss [his] 
appeal and return the claims file to the AOJ" since the 
"AMC awarded service connection for PTSD."  See December 
2009 Motion to Dismiss Appeal.  The Board construes this 
statement as a withdrawal of the issue of entitlement to 
service connection for PTSD since the award of service 
connection has rendered such appeal moot.

Pursuant to the laws administered by VA, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 (2009).  A 
Substantive Appeal may be withdrawn either on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b)(1).  
Withdrawal 


may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(a) (2009).  

Here, the Veteran has withdrawn the appeal of entitlement to 
service connection for PTSD given the award of service 
connection for such disability.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration on the aforementioned issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal of the 
issue of entitlement to service connection for PTSD; thus, 
the appeal is dismissed.


ORDER

The appeal for entitlement to service connection for PTSD is 
dismissed.   



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


